IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               December 10, 2008
                               No. 07-41215
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

ANTONIO MENDEZ, JR

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                        USDC No. 7:07-CR-1210-ALL


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Antonio Mendez, Jr.,
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Mendez has not filed a response. Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.   Accordingly, counsel’s motion for leave to withdraw is




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 07-41215

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                   2